People v Harper (2019 NY Slip Op 07702)





People v Harper


2019 NY Slip Op 07702


Decided on October 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2019

Friedman, J.P., Kapnick, Oing, Singh, JJ.


10195 13808/01

[*1] The People of the State of New York, Respondent,
vRodney Harper, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan J. Foley of counsel), for respondent.

Order Supreme Court, Bronx County (Harold Adler, J.), entered on or about June 4, 2018, which denied defendant's Correction Law § 168-o(2) petition to modify his sex offender classification, unanimously affirmed, without costs.
We decline to revisit our holding that this type of order is appealable (People v Shaljamin, 164 AD3d 1169 [1st Dept 2018]).
The court providently exercised its discretion when it declined to grant a downward modification of defendant's level three classification (see People v Lashaway, 25 NY3d 478 [2015]). Defendant's long period of law abiding conduct after being released from custody was outweighed by the seriousness of the underlying sex crime against a child, as well as the fact that, at an earlier stage of his life, defendant had committed another sex crime against a child. The motion court was appropriately concerned that, in these circumstances, defendant's threat of recidivism remained.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2019
CLERK